Cabney, J.
This proceeding was brought for nonpayment of the statutory rent claimed due on May 1, 1953, for the sum of $46.25. The premises is business property. Prior to June 1, 1944, the rent for the premises was $35 per month. The emergency rent from that date on became $40.25 per month, that is, $35 plus 15%. The landlord, however, continued to take $35 per month as rent until May 1, 1949. It then began receiving $40.25 each month until May 1,1953, when $46.25 was demanded and refused by the tenant. This demand for increased rent was based upon the new definition of emergency rent contained in the 1953 Business Rent Law (L. 1953, ch. 452, eff. April 2, 1953, amdg. L. 1945, ch. 314, as amd.). The purpose of the change in the definition of emergency rent was to permit landlords who had not received from a statutory tenant any increase over the emergency rent in effect on June 1, 1944, to obtain an increase of 15% above that emergency rent level. The reason for the amendment of the statute and the purpose is clearly set forth in the State Commission’s recommendation for the amendment. (1953 Report of New York State Temporary Commission to Study Rents and Rental Conditions, N. Y. Legis. Doc., 1953, No. 43, pp. 19-20.)
By the definition of emergency rent set forth in the 1953 law, this tenant not having paid since January 1,1947, a rent greater than the emergency rent of $40.25 clearly comes within the provisions of the statute and is liable for a rent which shall be the emergency rent in effect June 1,1944 ($40.25), plus 15% of that rent, namely, $46.29. The fact that the tenant has paid an increased rent since May 1, 1949, of $40.25 does not make the statute ineffective as to him. The increase from $35 to $40.25 merely increased the rent to the emergency rent level which could have in absence of a lease been charged from June 1, 1944. The tenant since January 1, 1947, has not paid any rent greater than the emergency rent.
The landlord is therefore entitled to a final order with money judgment of $46.25. Five days’ stay to tenant.